Case: 10-40966     Document: 00511522622         Page: 1     Date Filed: 06/28/2011




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                           June 28, 2011
                                     No. 10-40966
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

UNITED STATES OF AMERICA,

                                                  Plaintiff - Appellee

v.

STACEY LAVERAL WILLIAMS,
also known as Black Magic,
Also known as Magic,

                                                  Defendant - Appellant


                   Appeal from the United States District Court
                        for the Eastern District of Texas
                             USDC No. 4:09-CR-87-1


Before KING, BARKSDALE, and OWEN, Circuit Judges.
PER CURIAM:*
        Stacey Laveral Williams challenges the 220-month sentence imposed
following his guilty-plea conviction for conspiracy to manufacture, distribute, or
possess, with the intent to distribute, cocaine, cocaine base, and marijuana. In
that regard, Williams contests the three-level enhancement, pursuant to
Sentencing Guideline § 3B1.1(b), for his role as a manager or supervisor in a


       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
   Case: 10-40966    Document: 00511522622      Page: 2   Date Filed: 06/28/2011

                                  No. 10-40966

criminal conspiracy.    He maintains there is no evidence showing that he
exercised any supervisory authority or that he did anything other than act as a
broker for two drug suppliers and buy and sell drugs.
      Extensive evidence was presented at the sentencing hearing. A district
court’s determination that a defendant was a manager or supervisor under
Guideline § 3B1.1(b) is reviewed for clear error. United States v. Rose, 449 F.3d
627, 633 (5th Cir. 2006). A finding of fact is not clearly erroneous if it is
plausible in the light of the entire record. Id. For the reasons that follow, the
district court did not clearly err in imposing the enhancement.
      The record reflects that Williams independently set his own price and
arranged the details of the drug transactions.        As evidenced in recorded
telephone conversations, which were played for the district court, Williams
recruited, and attempted to recruit, individuals into the operation.           The
organization’s scale was significant—it was responsible for drug distribution in
four States. Additionally, there was evidence that Williams managed issues of
quality control.    He also contacted a co-conspirator when a customer was
arrested; he managed that situation and repeatedly sought to ensure that
neither he nor his supplier would be found with drugs if the arrested customer
lead law enforcement authorities to them. Further, Williams received a share
of the fruits of the enterprise. See, e.g., United States v. Lopez-Urbina, 434 F.3d
750, 766-67 (5th Cir. 2005).
      AFFIRMED.




                                        2